Per Curiam.
We are of the opinion that petitioner, New York University, comes within the exemption contained in New York City Local Law No. 20 of 1934 (published as No. 21), known as the Retail Sales Tax Act, as amended by Local Law No. 24 of 1934 (published as No. 25). (Local Law No. 29 of 1935; Local Law No. 31 of 1936.)
The local law provides as follows: “ Receipts from sales or services * * * by or to semi-public institutions * * * shall not be subject to tax hereunder.” (§ 2.)
The local law defines a “ semi-public ” institution as “ Those charitable and religious institutions which are supported wholly or in part by public subscriptions or endowment and are not organized or operated for profit.” (§ 1, subd. [h].)
It is undisputed that petitioner is an institution supported in part by public subscription and endowment and is not organized or operated for profit. Moreover, we think that it is a charitable institution within the meaning of the statute (Hamburger v. Cornell University, 240 N. Y. 328; Butterworth v. Keeler, 219 id. 446) and accordingly is not subject to the provisions of the Sales Tax Act.
The order of certiorari should be sustained and the comptroller’s determination annulled, with fifty dollars costs and disbursements to the petitioner.
Present ■— Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.; Untermyer, J., dissents and votes to dismiss order of certiorari and confirm determination.
Order of certiorari sustained and determination of the comptroller of the city of New York annulled, with fifty dollars costs and disbursements to the petitioner.